         Case 4:15-cr-40037-TSH Document 354 Filed 10/29/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
                                       )
UNITED STATES OF AMERICA,              )
                                       )                        CRIMINAL ACTION
v.                                     )                        NO. 15-40037-TSH
                                       )
HUGO SANTANA-DONES,                    )
                  Defendant.           )
______________________________________ )


           MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
                      COMPASSIONATE RELEASE
                           October 29, 2020



HILLMAN, D.J.,

       Hugo Santana-Dones (“Mr. Santana-Dones” or “Defendant”) pled guilty to: conspiracy to

possess with intent to distribute and distribution of controlled substances (heroin and cocaine) , in

violation of 21 U.S.C. §846; distribution and possession with intent to distribute heroin, and aiding

and abetting, in violation of 21 U.S.C. §841 & 18 U.S.C. §2; and possession of heroin and cocaine

with intent to distribute and aiding and abetting, in violation of 21 U.S.C. §841 and 18 U.S.C. §2.

I sentenced him to eighty months’ imprisonment followed by four years of supervised release. His

sentence is set to expire on April 10, 2021.

       On September 1, 2020, Mr. Santana-Dones filed a motion for compassionate release

pursuant to 18 U.S.C. §3582 due to the ongoing COVID-19 pandemic (Docket No. 345). For the

reasons set forth below, the motion is denied.
           Case 4:15-cr-40037-TSH Document 354 Filed 10/29/20 Page 2 of 4



                                                   Discussion

       Section 3582(c) begins with the general principle that a “court may not modify a term of

imprisonment once it has been imposed . . . .” Upon motion of the Director of the Bureau of

Prisons or a defendant, 1 however, a court may “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does not exceed the

unserved portion of the original term of imprisonment), after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A).

       Upon consideration of the current and potential prospective impact of the pandemic

together with an individualized assessment of relevant factors as they pertain to Mr. Santana-

Dones, I am not convinced he has met the burden necessary to secure a compassionate release.

These factors include: (1) that he suffers from a serious physical or medical condition that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility and from which he or she is not expected to recover; (2) the health, safety,

and living conditions at the facility where the defendant is housed, any specific crowding issues,

and the specific steps taken by the facility in response to the spread of COVID-19; and (3) the

crime of conviction and length of the defendant’s remaining sentence.

       Mr. Santana-Dones is 50 years old and has been diagnosed with hypertension and

hyperlipidemia (high cholesterol). Both conditions place Mr. Santana-Dones in a higher risk

category should he contract COVID-19. At the same time, these conditions can be controlled by

medication. He also suffers from a few other medical conditions that do not increase his risk factor

or otherwise significantly affect his health. On September 6, 2017, he was sentenced to a below



       1
           Defendant has exhausted his administrative remedies under 18 U.SC. §3582(c((1)(A)(i).

                                                        2
         Case 4:15-cr-40037-TSH Document 354 Filed 10/29/20 Page 3 of 4



guidelines sentence of 80 months’ incarceration after being convicted of conspiracy to possess with

intent to distribute and distribution of heroin and cocaine. Mr. Santana-Dones was distributing

large quantities of drugs for a lengthy period of time and had multiple prior convictions including

prior drug convictions. He is serving his sentence at Moshannon Valley CI (“Moshannon”) a

medium security prison and has a release date of April 10, 2021. Mr. Santana-Dones is not a United

States citizen and is facing deportation. If ICE lodges a detainer against Mr. Santana-Dones, he

likely will not be released to a step-down program prior to the expiration of his sentence, but

instead will serve his entire sentence and then be transferred to a federal detention center to await

deportation. If the Court grants his motion for compassionate release, that transfer would happen

immediately. Mr. Santana-Dones proposes that he would then return to the Dominican Republic

to live with his sister. If ICE does not lodge a detainer and the Court grant his motion, he would

propose to live with his parents in Framingham, Massachusetts. Moshannon has reported zero

inmates as having tested positive for Covid-19; three staff members have tested positive but have

since recovered.

       Mr. Santana-Dones has approximately six months left to serve on his below guidelines

sentence. He was convicted for distributing significant amounts of heroin and cocaine and has prior

drug convictions for dealing which make him a danger should he end up being released into the

community to complete his sentence. While he suffers from health conditions that place him at

higher risk should he contract COVID -19, those conditions can be controlled by medication.

Moreover, Moshannon has not reported any cases of inmates testing positive and currently has no

positive cases. Considering the totality of these circumstances, I find that Mr. Santana-Dones has

not established that he is entitled to compassionate release and his motion is denied.




                                                 3
         Case 4:15-cr-40037-TSH Document 354 Filed 10/29/20 Page 4 of 4



                                            Conclusion

       For the reasons explained above, Defendant’s Expedited Motion For Compassionate Release

Under 18 U.S.C. §3582(C)(1)(A) is denied.




                                                    /s/ Timothy S. Hillman
                                                    Timothy S. Hillman
                                                    UNITED STATES DISTRICT JUDGE




                                                4
